Citation Nr: 0704765	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4-5, currently rated as 20 
percent disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence following surgery in May 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from April 1964 to February 
1971.

This appeal is from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board of Veterans' Appeals (Board) remanded 
the case in June 2005.  The case is returned to the Board for 
final disposition.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine at L4-5 is manifested by severe limitation of motion.  

5.  The veteran's claim for a temporary total evaluation for 
convalescence based on lumbar spine surgery on May, 10, 1989, 
was received by the RO more than one year after the medical 
procedure upon which the claim for convalescence was based.
 

CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating, and not 
higher, for degenerative disc disease, lumbar spine at L4-5, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5292, 5295 (2001 & 2003); 38 C.F.R. 
§ 4.71a, DC 5243 (2006).

2.  The criteria for a temporary total rating for 
convalescence from lumbar surgery in May 1989 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

VA letters of June 2002 and June and September 2005 notified 
him of the information and evidence necessary to substantiate 
his claims, and of his rights and of his and VA's respective 
burdens in producing information and obtaining evidence to 
substantiate his claims.  The June 2002 letter did not 
explicitly request that he submit pertinent evidence 
currently in his possession, but it did advise him that he 
could obtain evidence and submit it as an alternative to 
having VA seek it for him.  It also advised him to provide 
information necessary for VA to obtain evidence, or the 
evidence itself, and it further advised him of his ultimate 
responsibility for VA's receipt of any evidence not in 
federal possession.  These notices substantially achieved the 
effect of requesting the veteran to submit evidence in his 
possession.  The June and September 2005 letters did 
explicitly request information in his possession.  VA has 
readjudicated each claim subsequent to each notice letter, 
providing a supplemental statement of the case (SSOC) in each 
instance.  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).  Any error in the failure to provide notice 
involving the downstream element of effective dates is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess v. Nicholson, 19 
Vet.App. 473 (2006).  

VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all information and evidence of which it had 
notice and, where necessary, the veteran has authorized VA to 
obtain evidence.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  VA examined 
the veteran in December 2002 and July 2005.  The examinations 
were adequate to decide the claim for increased rating, and 
no further medical opinion is necessary to decide the claim.  
VA has discharged its duty to assist the veteran to obtain 
evidence to substantiate his claim for increased rating.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) 
(2006).


II.  Increased Schedular Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran obtained service connection in 1971 for lumbar 
strain.  In April 2002, he filed an informal claim for an 
increased rating, providing history and evidence of lumbar 
disc surgery.  VA examined the veteran and in January 2003 
reevaluated his disability as intervertebral disc syndrome 
(IDS), rated for residual limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5292 
(2002); see also 38 C.F.R. § 4.27 (2006) (use of hyphenated 
diagnostic codes to designate the rating of an underlying 
disease for its residual manifestations).  This was a 
reasonable choice, because only the diagnostic code for IDS 
encompasses intervertebral disc pathology of the lumbar 
spine.

Subsequent to the veteran's April 2002 claim, VA amended the 
rating criteria for intervertebral disc syndrome, effective 
September 23, 2002, see 67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(codified as 38 C.F.R. § 4.71a, DC 5293 (2003) and currently 
as DC 5243 (2006)).  VA has also amended the rating criteria 
for disabilities of the spine, generally, promulgating a 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) as amended 
69 Fed. Reg. 32450 (June 10, 2004) (codified as 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243) [hereinafter 
General Rating Formula].  

The amended rating criteria apply to rating the veteran's 
disability only from and after the effective date of the 
amendments, unless they have a genuinely retroactive effect.  
If the new regulation has only prospective effect, as here 
where the change in rating criteria affect only prospective 
payment of compensation, application of the new rule cannot 
be avoided just because it is unfavorable to the claimant.  
VAOPGCPREC 7-2003,  8 ("The Karnas rule would . . . 
improperly prohibit VA from applying certain statutes and 
regulations that may be unfavorable to claimants even though 
such laws would govern under Supreme Court precedent because 
they do not have retroactive effects."); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) overruling in 
pertinent part Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board will lay out the former criteria and the amended 
criteria for the benefit of comparison.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 20 percent when limitation of motion was 
moderate and 40 percent when it was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating. Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months - 60 
percent disabling.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months - 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 2002).  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  at Note (1). "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Id. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Evaluations of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment. 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board finds that the criteria for a 40 percent disability 
evaluation have been met under the old version of Diagnostic 
Code 5292.  On VA orthopedic examination in July 2005, the 
veteran demonstrated forward flexion of the lumbar spine to 
40 degrees, with pain beginning at 30 degrees.  Backward 
extension was to 20 degrees, with pain beginning at 15 
degrees.  The examiner stated that there was additional 
limitation of extension on repetitive use, i.e., to 15 
degrees.  When considering the veteran's complaints of pain 
on motion at the examination, the evidence sufficiently shows 
that he had a severe loss of range of motion of the lumbar 
spine and that a 40 percent rating is warranted.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A 40 percent rating is the maximum rating for loss of range 
of motion of the lumbar spine under the old and new rating 
criteria.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
The veteran is also receiving the maximum schedular rating 
for chronic lumbosacral strain under Diagnostic Code 5295.  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence unfavorable ankylosis 
of the entire thoracolumbar spine; pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year.

A 60 percent rating is not warranted under Diagnostic Code 
5293 or 5243, for intervertebral disc syndrome.  The veteran 
has complained of pain radiating into his lower extremities.  
The private chiropractic records and VA examination report in 
December 2002 provide few objective findings relevant to 
these codes.  However, on VA orthopedic and neurological 
examinations in July 2005, the veteran had normal motor 
strength, sensation, and reflexes (including ankle jerk) of 
the lower extremities.  Straight leg testing was negative.  
There was no muscle spasm.  The neurological examiner 
diagnosed back pain with no radiation of pain and no focal 
neurological deficits to suggest radiculopathy.  It was noted 
that the veteran may well have neuropathy, but this was 
apparently related to elevated blood pressure.  The 
orthopedic examiner stated that the veteran had no 
"incapacitating episodes."  Additionally, the veteran 
denied any flare ups.  The examiner found no atrophy, only 
mild weakness of lumbar muscles, and no or mild functional 
impairment of the low back for a list of activities of daily 
living.  Therefore, a disability evaluation in excess of 40 
percent under the rating criteria for intervertebral disc 
syndrome is not warranted.  See 38 C.F.R. §§ 4.40, 4.45.

VA examinations indicate that the veteran retains some motion 
of his back.  In other words, there is no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  The 
veteran does not contend otherwise.  A higher disability 
evaluation under the old Diagnostic Code 5289 or new 
Diagnostic Code 5237 would therefore be inappropriate.

The July VA orthopedic and neurologic examinations confirm 
the veteran has no radicular symptoms.  Neurologic clinical 
tests were negative.  The veteran reported numbness and 
paresthesias, but the neurology examiner stated these were 
probably neuropathies, which he noted were in a glove and 
stocking distribution in both hands and both feet and 
probably related to hypertension.  In sum, as regards the new 
criteria, there are no neurologic signs or symptoms that can 
be rated separately from the orthopedic disability under the 
General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5243 
(2006).  

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating, but no greater, 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine at L4-5.  See 38 U.S.C.A. § 5107(b) (West 
2002).


III.  Temporary Total Rating for Convalescence

The veteran seeks a temporary total rating for convalescence 
from lumbar disc surgery.  On April 19, 2002, he submitted a 
claim for an increased evaluation for his low back disability 
and a claim for additional low back problems as secondary to 
his back strain.  Private treatment records, also received on 
April 19, 2002, contained the veteran's reported history of 
having had surgery on his lumbar spine in 1989.  In April 
2003, he submitted private medical records that indicated 
that low back surgery had been accomplished in May 1989, as 
well as a copy of the May 10, 1989 operative report.

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3).

In this case, a private report noting low back surgery was 
received at the RO in April 2002, and pursuant to 38 C.F.R. § 
3.157(b)(3), April 2002 is determined to be the date of 
receipt of the claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.  There is no evidence of 
record demonstrating the receipt of either a formal or 
informal claim of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 prior to April 2002.  See 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157 (2006),

Assuming for the purposes of the discussion that a temporary 
total evaluation would have been warranted in the veteran's 
case, the date of the receipt of the claim, April 2002, is 
well beyond the one-year period from the date of his May 1989 
low back knee surgery, the date on which a factually 
ascertainable increase in disability had occurred, as is 
mandated in 38 C.F.R. § 3.400(o)(2).

When the RO received the informal claim in April 2002, the 
veteran was no longer convalescing from the surgery performed 
over one year earlier, and, in any case, an extension beyond 
one year from May 1989 is not permitted under governing laws 
and regulations.  The provisions of 38 C.F.R. § 4.30 do not 
provide for temporary total ratings for convalescence beyond 
12 months after the initial surgery.  Neither do VA 
regulations permit a retroactive award after entitlement has 
terminated.  The Board is without authority to alter 
controlling law and regulations.  Accordingly, a temporary 
total rating for convalescence following the lumbar spine 
surgery in May 1989 may not be granted under 38 C.F.R. § 
4.30. 

In the alternative, in May 1989 the veteran was service 
connected for lumbar strain.  The May 1989 surgery was not 
for lumbar strain, and the veteran was not then service 
connected for degenerative disc disease.  It was not until 
April 2002 that he claimed service connection for other 
disabilities of the lumbar spine, on a secondary basis.  It 
is immaterial that he is now service connected for 
degenerative disc disease.  That does not transform his disc 
disease in 1989 into a service-connected disability at the 
time of the surgery.  The veteran is not entitled to a 
temporary total rating for a period of time when he was not 
service connected for the disability for which he had 
surgery.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
January 2003 amendment of his diagnosis from lumbar strain to 
degenerative disc disease, see 38 C.F.R. § 4.13 (2006), does 
not have the legal effect of amending the diagnosis or 
identity of his service-connected disability indefinitely 
into the past.  As the veteran's degenerative disc disease 
was not service connected in May 1989, and a temporary total 
rating for convalescence is only authorized for treatment of 
a 



service-connected disability, the veteran seeks a benefit not 
provided by law.  Such a claim must fail.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

A schedular rating of 40 percent, and not higher, for 
degenerative disc disease of the lumbar spine at L4-5 is 
granted, subject to the criteria governing payment of 
monetary benefits.

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


